      Case 1:17-cv-11688-IT Document 47 Filed 08/22/19 Page 1 of 3

                                ~=
                       .:::1;'L. '- i")
                                    I,.,

                 IN CLERKS Of FICE
  United States District Court - District Of Massachusetts
                      1 ~91Pf.t.l\puse Way
               101M~~, lf'Jals~ac!husetts 02210

                U.S. QISTR\Ci COURi
Laurence Brown, DISTRICT OF MASS.
prose Plaintiff
                                                 Civil Action
        v.                                       NO. 17-cv-11688-IT

Christopher Delmonte,
Chief of Police
Bridgewater, MA

Plaintiff's Response To Defendant Christopher Delmonte's
Initial Disclosures Pursuant to Fed.R.Civ.P.26(a) (1)
                                           AND
    Plaintiff's First Request For Production Of Documents

After reading "Defendant Christopher Delmonte's Initial
Disclosures Pursuant to Fed.R.Civ.P.26(a) (1)" the first
thought that came to mind was:

"Life's but a walking shadow, a poor player, That struts
and frets his hour upon the stage,And then is heard no more.
It is a tale Told by an idiot, full of sound and fury,
Signifying nothing (Macbeth)."

Really? You want to use complainants, whose false testimony
was previously discredited by the courts, in this case, as
witnesses to again provide the same false testimony against
me? Boy, that sounds like double jeopardy.

One good thing about your witness list is that it really
highlights the passage of time.

For example, Amedeo Ditomasso moved to Florida and died
about 10 years ago. He won't be helpful to you.

Tina Ditomasso moved out of state a few years ago. I've
seen her around a few times. We don't talk. She still sees
me as the reason for her parents divorce. Her complaint
against me was so obviously fake that the judge dismissed
the case, and promised to seal the record, before trial. If
you can find her she might repeat her prior lies to you, if
she remembers them.
     Case 1:17-cv-11688-IT Document 47 Filed 08/22/19 Page 2 of 3



Janet Shloss moved to Florida about 10 years ago. We see
each other several times a year and are pleasant to each
other. I doubt that she would repeat her lies to you. I
doubt that she would even talk to you.

Christopher Delmonte's information is all hearsay which has
been completely discredited by the court. Delmonte is very
susceptible to police confirmation bias, disconfirmation
bias, attitude polarization, belief perseverance, the
irrational primacy effect, and illusory correlation. When
new information that contradicts his initial opinions are
found, he will ignore it.

Jessica and Taylor Freeborn are children that were forced
to provide false testimony to the police by their mother,
Diane Freeborn. Diane Freeborn has serious mental issues
and is a child abuser. The Freeborn proceedings have been
so discredited by the Brockton District Court that Judge
Moynahan actually delivered a scathing rebuke IN OPEN COURT
to Diane Freeborn for her lying and abusing her children. I
actually have a court provided audio transcript of those
proceedings if you'd like to hear them. Brockton District
Court also EXPUNGED all records of criminal court
appearances relating to the Freeborn family. They are gone,
no longer available for discussion in or out of any court.

The Freeborns were 'forced' to move from our condo area
about 7 years ago, by the concerted effort of all the
neighbors, because she was clearly a trouble maker. She
told no one where she was going and no one really wanted to
know. Another good solid witness for Delmonte!

Jessie Brown and Sharon Saunders would love to provide
information concerning all the issues you feel the need to
pursue. Of course, they are my witnesses.

If I can provide you with any further witness info please
just ask.



What I would like from you in the matter of documents is a
new (dated after you receive this document) copy of my
criminal record, both from the FBI and Massachusetts.
     Case 1:17-cv-11688-IT Document 47 Filed 08/22/19 Page 3 of 3



Respectfully Submitted,



Laurence Brown, Plaintiff, prose              08/20/19
20 Virginia Dr.
Bridgewater, MA 02324
774 444 0547
oursitel@hotmail.com




                     CERTIFICATE OF SERVICE

I hereby certify that I delivered this document to Thomas
Donohue by email to tdonohue@bhpklaw.com on this date.




Laurence Brown, plaintiff
